Citation Nr: 1523727	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sarcoidosis.

2. Entitlement to service connection for sarcoidosis.

3. Entitlement to service connection for a pulmonary vascular disease, to include as secondary to sarcoidosis.

4. Entitlement to service connection for bilateral shoulder disorders.

5.  Entitlement to service connection for bilateral hip disorders.

6.  Entitlement to service connection for skeletal pain secondary to chemical exposure.

7.  Entitlement to service connection for bilateral eye disorders.

8.  Entitlement to service connection for a heart murmur.

9.  Entitlement to service connection for a psychiatric disorder to include PTSD, anxiety, and panic attacks.

10.  Entitlement to service connection for a lumbar disorder.

11.  Whether new and material evidence has been submitted to reopen claims of entitlement to service connection for dysthymia and major depression.  

12.  Entitlement to an increased evaluation for a right strain, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased evaluation for a left strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	David Standridge, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1977 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Albuquerque, New Mexico.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. Evidence added to the record since the unappealed September 2007 rating decision declining to reopen a claim of entitlement to service connection for sarcoidosis is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

2. The evidence is at least evenly balanced as to whether the Veteran's sarcoidosis was incurred in service.

3. The evidence is at least evenly balanced as to whether the Veteran's sarcoidosis caused or aggravated a pulmonary vascular disease.

4. In a November 2014 correspondence, the Veteran requested to withdraw the issue of entitlement to service connection for a right shoulder disorder.

5.  At a February 2015 hearing the Veteran withdrew the issues of entitlement to service connection for bilateral hip disorders, skeletal pain secondary to chemical exposure, bilateral eye disorders, a heart murmur, a left shoulder disorder, a psychiatric disorder to include PTSD, anxiety, and panic attacks; and a lumbar disorder.  He further withdrew claims to reopen the issues of entitlement to service connection for dysthymia and major depression.  Finally, he withdrew the issues of entitlement to increased evaluations for right and left knee strains.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2. With reasonable doubt resolved in favor of the Veteran sarcoidosis was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3. With reasonable doubt resolved in favor of the Veteran a pulmonary vascular disease was caused or aggravated by sarcoidosis. 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4. The criteria for withdrawal of the Veteran's substantive appeal on the issues of entitlement to service connection for bilateral hip disorders, skeletal pain secondary to chemical exposure, bilateral eye disorders, a heart murmur, bilateral shoulder disorders, a psychiatric disorder to include PTSD, anxiety, and panic attacks; and a lumbar disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of the Veteran's substantive appeal on the claims to reopen the issues of entitlement to service connection for dysthymia and major depression have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

6.  The criteria for withdrawal of the Veteran's substantive appeal on the claims of entitlement to increased evaluations for right and left knee strains have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at a February 2015 hearing before the undersigned the Veteran withdrew from consideration the issues of entitlement to service connection for bilateral hip disorders, skeletal pain secondary to chemical exposure, bilateral eye disorders, a heart murmur, bilateral shoulder disorders, a psychiatric disorder to include PTSD, anxiety, and panic attacks, and a lumbar disorder.  He also withdrew claims to reopen the issues of entitlement to service connection for dysthymia and major depression.  Finally, he withdrew the issues of entitlement to increased evaluations for right and left knee strains.  As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.

New and Material Evidence

Service connection was denied in a September 2007 rating decision.  Thereafter the appellant did not perfect a timely appeal or submit new and material evidence within one year of being notified of that rating decision.  As such, the September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

After reviewing all of the evidence of record available at the time of the September 2007 rating decision which declined to reopen a claim of entitlement to service connection for sarcoidosis, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a February 2015 addendum opinion from Matthew Myers, M.D., provided a detailed rationale explaining why sarcoidosis was related to the appellant's active duty service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

Service Connection

The Veteran alleges that sarcoidosis onset while in service and further claims that it caused or aggravated a pulmonary vascular disease.  Pulmonary vascular disease is a general category of disorders which affect the blood circulation in the lungs and which includes pulmonary arterial hypertension.  Pulmonary Vascular Disease, American Lung Association, available at http://www.lung.org/lung-disease/pulmonary-vascular-disease/ (last visited May 22, 2015).  Recent VA treatment records confirm an active medical problem list which includes sarcoidosis as well as pulmonary hypertension.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Sarcoidosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

In an October 2014 opinion, Dr. Myers opined that it was more likely than not that the Veteran's sarcoidosis manifest within one year of separation from service and that it was "quite possible" that his sarcoidosis onset while on active duty.  In pertinent part, Dr. Myers stated that prior to the initial sarcoidosis diagnosis in August 1986 - less than two years after separation from service - the appellant manifested flu-like symptoms including fever, enlarged lymph nodes, discolored skin and nodules under the chin - all of which are symptoms of sarcoidosis.  Dr. Myers also noted that because 80 percent of patients with sarcoidosis are asymptomatic in the first stage of the disease, it was possible that sarcoidosis actually began during service.  Dr. Myers indicated that prior to rendering his opinion, he had reviewed the appellant's service treatment records and post-service medical records.

In contrast, in November 2014, a VA examiner opined that it was less likely than not that the appellant's sarcoidosis onset during active duty or within one year of separation from service because although he had multiple episodes of acute illness with lymphadenopathy while on active duty, there was no lymphadenopathy at the time of the initial August 1986 sarcoidosis diagnosis.  Moreover, there was weight gain and a normal chest x-ray during service, evidence not usually associated with sarcoidosis.  The examiner speculated that the Veteran's symptoms may have been due to chronic tonsillitis, a smoking-related infection or upper respiratory infections caught from fellow Marines.  

As to pulmonary hypertension, the November 2014 VA examiner opined that increased pressure in the left atrium was the likely cause of the Veteran's fatigue rather than sarcoidosis.  He added that because the sarcoid had been inactive for over 10 years, it was less likely than not that any of his current complaints had been aggravated beyond their natural progression.  Prior to forming his opinions, the VA examiner indicated that he had reviewed the claims file.

In a February 2015 addendum, Dr. Myers responded that the VA examiner failed to acknowledge that tonsillar exudate can be found in patients with sarcoidosis.  Dr. Myers added that given the benefit of hindsight - that the appellant was diagnosed with sarcoidosis by biopsy in 1986 - a more probable explanation for the appellant's in-service upper respiratory complaints was that they were related to sarcoidosis.  Dr. Myers amended his prior opinion to state that it was more likely than not that the Veteran's sarcoidosis manifested during service.  As to pulmonary hypertension, Dr. Myers stated that while he agreed with the VA examiner that increased pressure from the left atrium was likely a factor, he did not believe that it was possible to isolate a single cause for pulmonary hypertension.  As such, he concluded that it was more likely than not that sarcoidosis caused or aggravated pulmonary hypertension beyond its natural progression.

Hence, there is essentially one opinion in support of the claim that the appellant's sarcoidosis was incurred in service, or was compensably disabling within one year of separation from service, and one against.  Similarly, there is one opinion in favor of the contention that a pulmonary vascular disease was caused or aggravated by sarcoidosis, and one against.  Both examiners reviewed the service and post-service treatment records and both examiners are physicians without any apparent specialized training or certification in sarcoidosis.

In light of the foregoing, the Board finds that at a minimum the evidence is evenly balanced as to whether the Veteran's sarcoidosis was incurred in service and whether a pulmonary vascular disease was caused or aggravated by sarcoidosis.  As the reasonable doubt created by this approximate balance must be resolved in favor of the Veteran, entitlement to service connection for sarcoidosis and entitlement to service connection for pulmonary vascular disease are warranted.  38 U.S.C.A. §§ 1131, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (in enacting the benefit of the doubt rule, the nation, through Congress, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding veterans benefits).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for sarcoidosis is reopened.

Entitlement to service connection for sarcoidosis is granted.

Entitlement to service connection for a pulmonary vascular disease is granted.

The appeal as to the issues of entitlement to service connection for bilateral hip disorders, skeletal pain secondary to chemical exposure, bilateral eye disorders, a heart murmur, bilateral shoulder disorders, a psychiatric disorder to include PTSD, anxiety, and panic attacks, a lumbar disorder; whether new and material evidence has been submitted to reopen claims of entitlement to service connection for dysthymia and major depression; and entitlement to increased evaluations for right and left knee strains are dismissed.
 .


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


